                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

MATTHEW CURTIS MCNATT,           )
                                 )
          Plaintiff,             )
                                 )
      v.                         )                       CV 119-139
                                 )
MAJOR JOHN H. BUSH; CAPTAIN       )
CASSANDRA HAYNES; MAJOR CHESTER )
V. HUFFMAN; SERGEANT WILLIAMS;    )
BURKE COUNTY SHERIFF’S            )
DEPARTMENT; JAIL ADMINISTRATORS; )
BURKE COUNTY JAIL                 )
ADMINISTRATORS; and BURKE COUNTY )
JAIL,                            )
                                  )
          Defendants.             )
                             _________

                                        ORDER
                                        _________

       On November 7, 2019, the Court issued a Report and Recommendation (“R&R”)

recommending dismissal of Plaintiff’s complaint for failure to state a claim. (Doc. no. 13.)

On November 15, 2019, Plaintiff objected to the Court’s R&R, which included a request to

amend his complaint, which the Court granted. (Doc. nos. 15, 19.) On December 27, 2019,

Plaintiff filed an amended complaint. (Doc. no. 20.) Because Plaintiff filed an amended

complaint, the Court VACATES the November 7th R&R. (Doc. no. 13.) The Court screens

Plaintiff’s amended complaint in accordance with 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) in a
simultaneously filed Report and Recommendation.

      SO ORDERED this 12th day of February, 2020, at Augusta, Georgia.




                                           2
